DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.   Claims 2-3, 6, 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3. Instant claims 2-3, 6, 10 refer to “the branched” low density polyethylene. However, there is a lack of antecedent basis for said limitation, since claim 1 is silent with respect to low density polyethylene being branched.

4. Claim 12 recites a limitation of the post-consumer recycled blend further comprising at least one of propylene, butene, hexene and styrene. However, it is not clear if said species are independently present as monomers in the blend, or are comonomers in the LDPE, LDPE or both.
5. Claim 11 recites the flexible carrier further comprising 0-20%wt of a carbon monoxide comonomer. However, it is not clear if said carbon monoxide comonomer is present in the high pressure LDPE, recycled LDPE, recycled LLDPE or in all of those.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al (US 2004/0192850) in view of Hirschberger (US 4,740,415), Kulesa et al (US 2013/0186573).

7. Weaver et al discloses a flexible carrier for carrying a plurality of containers comprising a plastic sheet formed using a polymer blend, including a plurality of openings for surrounding and holding the containers ([0010], Fig. 1), wherein the polymer blend comprises (Abstract):
A) 50-99%wt (also as to instant claims 10, 15) of a branched high pressure low density polyethylene having density of 0.910-0.950 g/cc (Abstract, [0017], [0018]), which is a polyethylene homopolymer or copolymer of ethylene with one or more C3-12 alpha-olefins and/or carbon monoxide ([0018], as to instant claims 1-3, 13)    and 
B) 1-50%wt of a single site catalyzed ethylene-alpha olefin copolymer plastomer having density of 0.850-0.905 g/cc, wherein the alpha-olefin comonomer has 3-12 carbon atoms, or 4-8 carbon atoms (Abstract, [0021], as to instant claims 7-9).

8.  The carrier is having apertures designed to carry 2-12 containers ([0016], Fig. 1-2, as to instant claim 5).
9.  The carbon monoxide comonomer in the low density polyethylene may constitute 0.1-20%wt, or 1-4%wt ([0019], as to instant claims 11, 13, 14).

10.  The low density polyethylene component A) comprises a density of 0.910-0.950 g/cc, suitably 0.925-0.935 g/cc ([0020], as to instant claims 6, 16) and melt index of 0.2-3 g/10 min ([002], as to instant claim 17).

11. As to instant claim 4, the composition comprises carbon monoxide comonomer ([0019], [0026]). It is noted that instant specification recites that the additive for assisting in the photodegradability comprises carbon monoxide (p. 8, lines 16-20 of instant specification). Therefore, the presence of carbon monoxide in the polymer blend of Weaver et al will intrinsically and necessarily leads to, or would be reasonably expected to lead, at least partially,  photodegradability as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

12. The composition comprises the components A) and B) with other polymer components ([0026]).

13. Weaver et al does not recite the other polymer components added to polymer blend comprising post-consumer recycled blend of LDPE and LLDPE.

14. However,
1) Hirschberger discloses a polymer blend comprising a combination of LDPE and LLDPE, used for making carriers of metal cans (Abstract, Fig. 1; col. 4, lines 52-60), wherein the LLDPE comprises a copolymer of ethylene with butene or hexene (col. 5, lines 10-14) and wherein the use of such combination provides carriers that maintain their retention capabilities over several month (col. 11, lines 7-10); the LDPE/LLDPE blend does not neck down while stretching over the cans, and snaps back quickly to engage the can firmly (col. 4, lines 8-20).
Thus, Hirschberger clearly teaches the advantages of using a blend of LDPE and LLDPE in polymer blends used for making flexible can carriers.
Hirschberger further clearly specifies that LLDPE’s are ethylene copolymers further comprising butene or hexene comonomers.

2) Kulesa et al discloses a method for processing post-consumer scrap LLDPE, LDPE and their combination into near-virgin quality film product (Abstract, [0009], [0026], [0013]), wherein the produced near-virgin quality combination of LLDPE and LDPE can be further combined with virgin material ([0023]).

15.  Since 1) Hirschberger teaches the advantages of using a blend of LDPE and LLDPE in polymer compositions used for making flexible can carriers, wherein the use of such combination provides carriers that maintain their retention capabilities over several month (col. 11, lines 7-10); the LDPE/LLDPE blend does not neck down while stretching over the cans, and snaps back quickly to engage the can firmly (col. 4, lines 8-20); 
2) such blends of LDPE/LLDPE having near-virgin quality can be provided from post-consumer scrap, as taught by Kulesa et al, wherein LLDPE’s appear to be ethylene-butene or ethylene-hexene copolymers (as to instant claim 12); therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Kulesa et al, Hirschberger and Weaver et al, and include, or obvious to try to include, the post-consumer near-virgin quality LDPE/LLDPE blend as additional polymers in the polymer blend of Weaver et al, since such addition of LDPE/LLDPE blend in the polymer blend for carriers provides said carriers with improved retention capabilities, fast and firm snapping of cans, as taught by Hirschberger, and the use of processed post-consumer LDPE/LLDPE blend having near-virgin quality will allow to save environment and reduce the cost of production of said carriers as well, and further since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form third composition to be used for the same purpose” (see MPEP 2144.06).

16. Given the component A) in the composition of Weaver et al  in view of Kulesa et al and Hirschberger is used in amount of 50%wt, the component B) is used in amount of 1%wt, therefore, the additional post-consumer LDPE/LLDPE blend will be present in the composition in amount of 49%wt or less (as to instant claims 1, 10, 13, 15). 
All ranges in the composition of Weaver et al in view of Kulesa et al and Hirschberger are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

17. Since the composition of Weaver et al in view of Kulesa et al and Hirschberger  is substantially the same as that claimed in instant invention, i.e. comprises a combination of the branched high pressure low density polyethylene, single size catalyzed ethylene -alpha olefin copolymer plastomer and the post-consumer LDPE/LLDPE blend, as claimed in instant invention, therefore, the composition of Weaver et al in view of Kulesa et al and Hirschberger would be reasonably expected to have the properties that are substantially the same as those claimed in instant invention, including no substantial loss of mechanical properties from a flexible carrier without post-consumer recycled product, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
 It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the component A), the component B) and the post-consumer blend of LDPE/LLDPE in the composition of Weaver et al  in view of Kulesa et al and Hirschberger, so to produce the carrier having a desired combination of properties, including strength, retention capabilities, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Obviousness Double Patenting Rejection I
18.     Claims 1-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of a copending application 17/143,884 (published US 2021/0214537) in view of Weaver et al (US 2004/0192850), Hirschberger (US 4,740,415). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

19. The copending application 17/143,884 claims:

a flexible carrier for carrying a plurality of containers, comprising a flexible sheet and a plurality of primary apertures formed in the sheet for receiving portions of the containers, the flexible sheet comprising a polymer composition which includes: 
- about 10% to about 95% by weight of a PCRP that includes recycled branched low-density polyethylene and recycled linear low-density polyethylene polymers; 
- zero to about 90%, or 5-90% by weight of a branched low-density polyethylene polymer that has not been recycled, having a density of about 0.910 to about 0.950 grams/cm3; and greater than zero to about 65% by weight of an elastomeric ethylene copolymer that includes about 60% by weight to less than 100% by weight ethylene and greater than zero to about 40% by weight of a vinyl acetate comonomer.  
The recycled branched low- density polyethylene and the recycled linear low-density polyethylene polymers each have a density of about 0.910 to about 0.950 grams/cm3.  
The branched low-density polyethylene is present at about 5% to about 90% by weight of the polymer composition and comprises an ethylene homopolymer or an ethylene-alpha olefin copolymer.

20.  The elastomeric ethylene copolymer includes an ethylene-vinyl acetate-carbon monoxide terpolymer, wherein the ethylene-vinyl acetate- carbon monoxide terpolymer includes about 60% to about 90% by weight ethylene, about 5% to about 20% by weight vinyl acetate, and about 5% to about 20% by weight carbon monoxide.  
The PCRP is present at about 40% to about 90% by weight of the polymer composition.  
21.  The branched low-density polyethylene polymer is present at about 10% to about 60% by weight of the polymer composition.  
The polymer composition further comprises about 0.1 to about 10% by weight of a photodegradant.  
22.  Further claimed a flexible carrier for carrying a plurality of containers, comprising a flexible sheet and a plurality of primary apertures formed in the sheet for receiving portions of the containers, the flexible sheet comprising a polymer composition which includes: about 10% to about 95% by weight of a PCRP that includes recycled branched low-density polyethylene and recycled linear low-density polyethylene polymers; about 5% to about 90% by weight of an ethylene-carbon monoxide copolymer which includes a branched low-density polyethylene polymer formed using a high-pressure polymerization process and a carbon monoxide comonomer; and greater than zero to about 65% by weight of an elastomeric ethylene copolymer that includes about 60% by weight to less than 100% by weight ethylene and greater than zero to about 40% by weight of a vinyl acetate comonomer.  

23.  Though the copending application 17/143,884 does not claim the composition further comprising a single site catalyzed ethylene-alpha olefin copolymer plastomer having density of 0.850-0.905 g/cc; does specify the melt index of the branched low density polyethylene, and does not recite the polymer blend further having butene or hexene,
1) Weaver et al discloses a flexible carrier for carrying a plurality of containers comprising a plastic sheet formed using a polymer blend, including a plurality of openings for surrounding and holding the containers ([0010], Fig. 1), wherein the polymer blend comprises (Abstract):
A) 50-99%wt (also as to instant claims 10, 15) of a branched high pressure low density polyethylene having density of 0.910-0.950 g/cc (Abstract, [0017], [0018]), which is a polyethylene homopolymer or copolymer of ethylene with one or more C3-12 alpha-olefins and/or carbon monoxide ([0018], as to instant claims 1-3, 13)    and 
B) 1-50%wt of a single site catalyzed ethylene-alpha olefin copolymer plastomer having density of 0.850-0.905 g/cc, wherein the alpha-olefin comonomer has 3-12 carbon atoms, or 4-8 carbon atoms (Abstract, [0021], as to instant claims 7-9),
Wherein the use of such combination of the components A) and B) improves recovery after stretch, improves elongation and strength at break as compared to carriers comprising the component A) alone ([0017]).
The carrier is designed to carry 2-12 containers ([0016], Fig. 1-2, as to instant claim 5).
The carbon monoxide comonomer in the low density polyethylene may constitute 0.1-20%wt, or 1-4%wt ([0019], as to instant claims 11, 13, 14).
The low density polyethylene component A) comprises a density of 0.910-0.950 g/cc, suitably 0.925-0.935 g/cc ([0020], as to instant claims 6, 16) and melt index of 0.2-3 g/10 min ([002], as to instant claim 17).
As to instant claim 4, the composition comprises carbon monoxide comonomer ([0019], [0026]). It is noted that instant specification recites that the additive for assisting in the photodegradability comprises carbon monoxide (p. 8, lines 16-20 of instant specification). Therefore, the presence of carbon monoxide in the polymer blend of Weaver et al will intrinsically and necessarily leads to, or would be reasonably expected to lead, at least partially,  to photodegradability as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

2) Hirschberger discloses a polymer blend comprising a combination of LDPE and LLDPE, used for making carriers of metal cans (Abstract, Fig. 1; col. 4, lines 52-60), wherein the LLDPE comprises a copolymer of ethylene with butene or hexene (col. 5, lines 10-14). Hirschberger further clearly specifies that LLDPE’s are ethylene copolymers further comprising butene or hexene comonomers.

24.  Since all of the copending application 17/143,884, Weaver et al and Hirschberger are related to carriers for packing cans comprising a polymer blend based on low density polyethylene, and thereby belong to the same field of endeavor, wherein   Weaver et al teaches that the use of the combination of the low density polyethylene and single site catalyst ethylene-alpha olefin copolymer plastomer improves recovery after stretch, improves elongation and strength at break as compared to carriers comprising the component A) alone ([0017]), and Hirschberger further clearly specifies that LLDPE’s are ethylene copolymers further comprising butene or hexene comonomers, therefore, it would have been obvious to a one of ordinary skill in art to combine the teachings of the copending application 17/143,884, Weaver et al and Hirschberger, and to include, at least partially, the single site catalyzed ethylene-alpha olefin copolymer plastomer into the composition of Weaver et al to improve recovery after stretch, improve elongation and strength at break of the carriers, and further use the post-consumer LLDPE comprising butene or hexene as comonomers as well., since it would have been obvious to choose material based on its suitability.
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

25.  Therefore, the limitations claimed in the present application are obvious variants of the limitations claimed in the copending application 17/143,884, Weaver et al and Hirschberger.

  Obviousness Double Patenting Rejection II
26.     Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of US patent 7,195,809 view of  Hirschberger (US 4,740,415) and Kulesa et al (US 2013/0186573). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

27.  The commonly assigned US patent 7,195,809 claims:
a flexible carrier for carrying a plurality of containers comprising a plastic sheet and a plurality of primary apertures, wherein the polymer blend comprises (Abstract):
A) 50-99%wt (also as to instant claims 10, 15) of a branched high pressure low density polyethylene having density of 0.910-0.950 g/cc , prepared using a high pressure polymerization process, which is a polyethylene homopolymer or copolymer of ethylene with one or more C3-12 alpha-olefins and/or carbon monoxide and 
B) 1-50%wt of a single site catalyzed ethylene-alpha olefin copolymer plastomer having density of 0.850-0.905 g/cc, wherein the alpha-olefin comonomer has 3-12 carbon atoms (as to instant claims 7-9).
The carrier has 2-12 primary apertures.
The low density polyethylene and/or single size ethylene-alpha olefin copolymer plastomer comprise carbon monoxide.
The low density polyethylene is havening melt index of 0.2-30 g/10 min.

28. US patent 7,195,809 does not claim the composition further comprising post-consumer recycled blend of LDPE and LLDPE.

29. However,
1) Hirschberger discloses a polymer blend comprising a combination of LDPE and LLDPE, used for making carriers of metal cans (Abstract, Fig. 1; col. 4, lines 52-60), wherein the LLDPE comprises a copolymer of ethylene with butene or hexene (col. 5, lines 10-14) and wherein the use of such combination provides carriers that maintain their retention capabilities over several month (col. 11, lines 7-10); the LDPE/LLDPE blend does not neck down while stretching over the cans, and snaps back quickly to engage the can firmly (col. 4, lines 8-20).
Thus, Hirschberger clearly teaches the advantages of using a blend of LDPE and LLDPE in polymer blends used for making flexible can carriers.
Hirschberger further clearly specifies that LLDPE’s are ethylene copolymers further comprising butene or hexene comonomers.

2) Kulesa et al discloses a method for processing post-consumer scrap LLDPE, LDPE and their combination into near-virgin quality film product (Abstract, [0009], [0026], [0013]), wherein the produced near-virgin quality combination of LLDPE and LDPE can be further combined with virgin material ([0023]).

30.  Since 1) Hirschberger teaches the advantages of using a blend of LDPE and LLDPE in polymer blends used for making flexible can carriers, wherein the use of such combination provides carriers that maintain their retention capabilities over several month (col. 11, lines 7-10); the LDPE/LLDPE blend does not neck down while stretching over the cans, and snaps back quickly to engage the can firmly (col. 4, lines 8-20); 
2) such blends of LDPE/LLDPE having near-virgin quality can be provided from post-consumer scrap, as taught by Kulesa et al, wherein LLDPE’s appear to be ethylene-butene or ethylene-hexene copolymers (as to instant claim 12); therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Kulesa et al, Hirschberger and US patent 7,195,809, and include, or obvious to try to include, the post-consumer near-virgin quality LDPE/LLDPE blend as additional polymers in the polymer blend of US patent 7,195,809, since such addition of LDPE/LLDPE blend in the polymer blend for carriers provides said carriers with improved retention capabilities, fast and firm snapping of cans, as taught by Hirschberger, and the use of processed post-consumer LDPE/LLDPE blend having near-virgin quality will allow to save environment and reduce the cost of production of said carriers as well, and further since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form third composition to be used for the same purpose” (see MPEP 2144.06).

31. Given the branched low density polyethylene in the composition of US patent 7,195,809 in view of Kulesa et al and Hirschberger is used in amount of 50%wt, the single site catalyzed ethylene-alpha olefin copolymer plastomer is used in amount of 1%wt, therefore, the additional post-consumer LDPE/LLDPE blend will be present in the composition in amount of 49%wt or less. 

32.  All ranges in the composition of US patent 7,195,809 in view of Kulesa et al and Hirschberger are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

33. Therefore, the limitations claimed in instant application are obvious variants of the limitations claimed in US patent 7,195,809 in view of Kulesa et al and Hirschberger.
     
34.    Claims 1-17 are directed to an invention not patentably distinct from claims 1-36 of commonly assigned US patent 7,195,809 view of Hirschberger (US 4,740,415) and Kulesa et al (US 2013/0186573).
Specifically, see the discussion in paragraphs 26-33 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned US 7,195,809, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,510,074 is related to flexible carrier based on low density polyethylene.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764